Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 1/17/22.  Claims 1-20 are currently pending in the present application. Claims 1-14 are pending and claim 1 is amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or non-persuasive. This action is a Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Delinselle 20180033087 in view of Ortiz 2020/0036528 and Dutta (AI) 2020/0177730

As per claim 1, Delinselle discloses;
A system for automatically classifying multimedia claim data utilizing Artificial Intelligence (AI), comprising:  an electronic processing device; Delinselle(0070)
and a non-transitory computer-readable memory device storing instructions comprising 

receiving, by the electronic processing device and from a mobile application of a mobile electronic device of an insured party and as an initiation of a process to submit a current insurance claim, Delinselle(0055)
converting, by an execution of at least one of the claim similarity Al model and the claim severity Al model by the electronic processing device, the sensor data into a second number; 
Delinselle(0044)
generating, by an execution of the Al chat module by the electronic processing device and based at least in part on the data stored on the smart card, at least one chat query; 
Delinselle(0044)
identifying, by the electronic processing device and based on the comparing,
 at least one previous insurance claim that is numerically similar to the current insurance claim within a predefined confidence threshold; 
Delinselle(0013)
computing, by an execution of the claim pricing Al model by the electronic processing device and utilizing claim payment data stored with respect to the at least one previous insurance claim,  Delinselle(0005, fig. 1, 0013, previous as in recent or past)
a resolution for the current insurance claim; and transmitting, by the electronic processing device and to the mobile electronic device of the insured party and in response to the computing of the resolution for the current insurance claim, a visual indication of the resolution for the current insurance claim.  
Delinselle(0056)
Delinselle does not explicitly disclose what Ortiz teaches;
(ii) a claim severity Al model, Ortiz(0255 AI software)
(iii) a claim pricing Al model, Ortiz(0255 AI software)
and (iv) an Al chat module, Ortiz(0255 AI software)
wherein execution of the instructions by the electronic processing device results in: 
an indication of computer- readable data stored on a smart card; Ortiz(0344)
identifying, by the electronic processing device and utilizing the data stored on the smart card, 
Oritz(0344)
a two-factor authentication challenge; transmitting, to the mobile electronic device of the insured party and in response to the identifying of the two-factor authentication challenge, the two-factor authentication challenge; Ortiz(0009,0023)
receiving, from the mobile electronic device of the insured party, an indication of a response to the two-factor authentication challenge; authenticating, by the electronic processing device and utilizing the response to the two-factor authentication challenge, the insured party; 
Ortiz(0009,23)
converting, by an execution of the claim similarity Al model by the electronic processing device,  Ortiz (0255) the data stored on the smart card into a first number; receiving, from the mobile application of the mobile electronic
 device of the insured party, an indication of sensor data obtained by the mobile electronic device;   Ortiz(see above, what is sensor data, appears to be a picture in the spec.  0304)
converting, by an execution of at least one of the claim similarity Al model and the claim severity Al model by the electronic processing device, the chat response into a third number 
comparing, by the electronic processing device, utilizing the first, second, and third numbers, and by accessing a database storing data descriptive of a plurality of historic claims data, the current insurance claim to previous insurance claims; 
Ortiz(0288)
The motivation for combining the banking teachings of Ortiz with the insurance teachings of Delinselle for the motivation of providing better verifying identities. (0009-13)
Delinselle and Ortiz do not explicitly disclose what Dutta teaches;
receiving, from the mobile application of the mobile electronic device of the insured party and in response to the generating of the at least one chat query, an indication of a chat response from the insured party; 
(Delinselle teaches the insurance element but, Dutta teaches the chat session 011)
The motivation is for the purpose of incorporating modern chat into insurance applications. (0002-3)


As per claim 2,  Delinselle does not explicitly disclose what Ortiz teaches,
The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the instructions further comprise: (v) an Al fraud detection model.  
Ortiz (0255) The motivation for the combination is similar to that provided in claim 1.

As per claim 3, Delinselle discloses;
The system for automatically classifying multimedia claim data utilizing Al of claim 2, wherein the execution of the instructions by the electronic processing device further results in: comparing, by an execution of the Al fraud detection model by the electronic processing device, utilizing at least one of the first, second, and third numbers, and by accessing the database storing data descriptive of the plurality of historic claims data, the current insurance claim to previous insurance claims in which fraud had occurred; and computing, by the execution of the Al fraud detection model by the electronic processing device and based on the comparing of the current insurance claim to the previous insurance claims in which fraud had occurred, a statistical likelihood that the current insurance claim is fraudulent.  
Delinselle(0072)

As per claim 4, Delinselle discloses; The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the instructions further comprise: (v) a cause of loss Al model.  Delinselle(0044,46, is the model named this or is it a specific type of known model)

As per claim 5, Delininselle discloses;
The system for automatically classifying multimedia claim data utilizing Al of claim 4, wherein Page 44 of 49TRO1-089-01 AP 06-03-20.doeAttorney Docket No.: TR01-089-01 (Client Docket No.: TP-0139)the execution of the instructions by the electronic processing device further results in: comparing, by an execution of the cause of loss Al model by the electronic processing device, utilizing at least one of the first, second, and third numbers, and by accessing the database storing data descriptive of the plurality of historic claims data, the current insurance claim to previous insurance claims in which a cause of loss was identified; and computing, by the execution of the cause of loss Al model by the electronic processing device and based on the comparing of the current insurance claim to previous insurance claims in which a cause of loss was identified, a cause of loss for the current insurance claim.  
Delinselle(0070)


As per claim 6 Delinselle does not explicitly disclose what Ortiz teaches,
The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the computer-readable data stored on the smart card is stored in a two-dimensional bar code.  
Ortiz(0199)
The motivation is similar to that provided in claim 1.

As per claim 7 Delinselle discloses; The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the computer-readable data stored on the smart card is stored in a memory device accessible by near- field communication interrogation.  
Delinselle(0062)

As per claim 8 Delinselle discloses;
The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the computer-readable data stored on the smart card comprises at least one of a name of the insured party, an address of the insured party, a policy number of the insured party, and a vehicle identifier of a vehicle owned by the insured party.  
Delinselle(0057)

As per claim 9 Delinselle does not explicitly disclose what Dutta teaches;
9. The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the response to the two-factor authentication challenge comprises a voice imprint.  
Dutta(0021-22)
The motivation is similar to that provided for in claim 1. 
As per claim 10 Delinselle does not explicitly disclose what Ortiz teaches;. The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the response to the two-factor authentication challenge comprises a facial image.
Oritiz Fig. 11 The motivation is similar that provided in claim 1.



As per claim 11 Delinselle discloses;. The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the sensor data comprises at least one of image and video data.  
Delinsejle(0029, image and video form customer devices)

As per claim 12 Delinselle discloses;
The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the sensor data comprises data captured from an accelerometer of the mobile electronic device.  
Delinselle(0039)

As per claim 13 Delinselle discloses; The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the sensor data comprises data captured from a sensor coupled to a home monitoring system within a home of the insured party.  
Delinselle(0040)

As per claim 14, Delinselle discloses; The system for automatically classifying multimedia claim data utilizing Al of claim 1, wherein the sensor data comprises data acquired from a third-party device.  
Delinselle(0010)


Response to Arguments

Applicant filed an amendment on 1/17/22.  Claims 1-20 are currently pending in the present application. Claims 1-14 are pending and claim 1 is amended. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot and/or no persuasive. This action is a Final Rejection.

(A) claims 1-14 stand rejected under 35 U.S.C. § 112(a) for allegedly failing to comply with the enablement requirement; - moot in view of argument

(B) claims 1-14 stand rejected under 35 U.S.C. §112(b)/112(f) – moot in view of amendment.
(C) claims 1-14 stand rejected under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Patent Application Publication No. 2018/0033087 (hereinafter "DeLinselle") in view of U.S. Patent Application Publication No. 2020/0036528 (hereinafter "Ortiz"), in still further view of U.S. Patent Application Publication No. 2020/0177730 (hereinafter "Dutta"). 


C. 35 U.S.C. §103 - DeLinselle, Ortiz, Dutta 
Claims 1-14 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over DeLinselle in view of Ortiz, in still further view of Dutta. Applicant respectfully traverses this ground for rejection as follows. 

1. No Prima Facie Case of Obviousness 
The Office Action fails to show how every element of the claims is taught or suggested by the cited references and has entirely failed to address or consider (much less resolve) any of the requisite factual inquiries as set forth in Graham v. John Deere. The Office Action further fails to set forth a valid reason that would have led one of ordinary skill in the art to combine and/or modify the cited references, as suggested in the Office Action. At least for these reasons, as described in more detail hereinafter, Applicant respectfully submits that a primafacie case for obviousness has not been established. 

a) The references fail to teach or suggest: using a smart card to trigger and conduct a two-factor identification / authorization process 

Applicant respectfully submits that DeLinselle, Ortiz, and Dutta, alone or in combination, fail to teach or suggest limitations of claims 1-14. For example, DeLinselle, Ortiz, and Dutta fail to teach or suggest using a smart card to trigger and conduct a two- factor identification / authorization process. 

Applicant respectfully notes that the above-recited functionality of using a smart card to trigger and conduct a two-factor identification / authorization process is a simplified paraphrasing of the following recited limitations in the pending claims: (i) "receiving... an indication of computer-readable data stored on a smart card", (ii) "identifying, by the electronic processing device and utilizing the data stored on the smart card, a two-factor authentication challenge", (iii) "transmitting, to the mobile electronic 

device of the insured party and in response to the identifying of the two-factor authentication challenge, the two-factor authentication challenge", (iv) "receiving, from the mobile electronic device of the insured party, an indication of a response to the two- factor authentication challenge", and (v) "authenticating, by the electronic processing device and utilizing the response to the two-factor authentication challenge, the insured party". 

The Examiner alleges that paragraphs [0009] and [0023] of Ortiz teach the above- quoted limitations. Office Action, pg. 11, lines 1-3. 

Applicant respectfully notes that Ortiz does describe a system for "authentication using secure tokens" (Ortiz, Abstract) and the cited portions of Ortiz describe authenticating user credentials (Ortiz, [0009]) and adjusting speech recognition threshold values to minimize false negative and false positive authentication results (Ortiz, [0023]). 

None of these teachings, however, is equivalent to the claimed process of using a smart card to trigger and conduct a two-factor identification / authorization process. 

Two-factor authentication requires submission and authentication of two different credentialing factors. 

Here applicant is not persuasive because both of the highlighted above limitations are not claimed literally. For example trigger, submission and credentialing are not claimed and thus applicant may be arguing what is not claimed. This argument would be non-persuasive.


There is no evidence of record that Ortiz teaches utilization of two- factor authentication. Quite differently, Ortiz provides various examples of utilizing different types of authentication for a single-factor authentication challenge. 

Nor is there any evidence of record that Ortiz teaches utilizing smart card-based data as the second factor authentication challenge, as currently claimed. 

Nor is there any evidence of record that either DeLinselle or Dutta make up for these deficiencies of Ortiz. 
Accordingly, at least because DeLinselle, Ortiz, and Dutta fail to teach or suggest using a smart card to trigger and conduct a two-factor identification / authorization process, DeLinselle, Ortiz, and Dutta fail to render obvious claims 1-14. 
Applicant therefore respectfully submits that a prima facie case of obviousness has not been established, or has been rebutted, and requests that this § 103 ground for rejection of claims 1-14 be withdrawn. 
 
b) The references fail to teach or suggest: reducing EACH of(i) smart card data, (ii) sensor data, and (iii) chat data, into numeric values AND using ALL three (3) values to power a similarity model 

Here again applicant may be arguing what is not claimed. Reducing is not claimed. The closest the examiner can identify is “execution of the claim similarity AI model….” The above limitations are not claimed for example “reducing each of (i) smart card data…. Etc. 
However, if applicant claimed some of the argued language the resulting amendment might overcome the existing art of record.

Applicant respectfully submits that DeLinselle, Ortiz, and Dutta, alone or in combination, fail to teach or suggest limitations of claims 1-14. 

For example, DeLinselle, Ortiz, and Dutta fail to teach or suggest reducing EACH of (i) smart card data, (ii) sensor data, and (iii) chat data, into numeric values AND using ALL three (3) values to power a similarity model. 

This argument is essentially the same as that argued above. 

Applicant respectfully notes that the above-recited functionality of reducing 
EACH of (i) smart card data, (ii) sensor data, and (iii) chat data, into numeric values AND using ALL three (3) values to power a similarity model is a simplified paraphrasing of the following recited limitations 

in the pending claims: (i) "converting, by an execution of the claim similarity AI model by the electronic processing device, the data stored on the smart card into a first number", (ii) "converting, by an execution of at least one of the claim similarity AI model and the claim severity AI model by the electronic processing device, the sensor data into a second number", (iii) "converting, by an execution of at least one of the claim similarity AI model and the claim severity AI model by the electronic processing device, the chat response into a third number", and (iv) "comparing, by the electronic processing device, utilizing the first, second, and third numbers, and by accessing a database storing data descriptive of a plurality of historic claims data, the current insurance claim to previous insurance claims". 

Here applicant indicates that the argument is a simplification which is not claimed and thus the simplification is not persuasive because the argument is directed to what may not be claimed. 

The Examiner alleges that paragraph [0255] of Ortiz teaches the above-quoted limitation defining the "first number" (Office Action, pg. 11, lines 8-10), that paragraph [0288] of Ortiz teaches the above-quoted limitation defining the "third number" (Office Action, pg. 11, lines 13-18), and that paragraph [0044] of DeLinselle teaches the above- quoted limitation defining the "second number" (Office Action, pg. 9, lines 4-6 from the bottom). The Examiner further alleges that paragraph [0288] of Ortiz teaches the above- quoted "comparing" limitation that takes into account all three (3) defined numbers. Id., at pg. 11, lines 15-18. 

Applicant respectfully notes that the first cited portion of Ortiz ([0255]) describes how a user's lip movements may be quantified as tokens. Even if Ortiz were to store such a token on a smart card, however, there is no evidence of record that explains where or how Ortiz provides a teaching of "converting" the data stored on the smart card into a "first number". 

Nor is it clear, for example, if Ortiz stored a numerical token representing lip movements on a smart card, how or why such an already numeric value would be "converted" into a numeric value. 
Applicant also respectfully notes that the second cited portion of Ortiz ([0288]) describes how a user's facial features may be quantified as numeric values (which are then stored in a database). This is simply not equivalent to converting the claimed "chat response" into a numeric value. 

There is no evidence of record that Ortiz contemplates utilizing all three (3) of the specifically-recited and converted numeric values to compare against previous insurance claim data. The cited paragraph [0288] of Ortiz is, for example, silent with respect to comparisons, much less comparisons against previous claims data, even much less with respect to comparisons against previous claims data that are based on the three (3) particularly-recited values. 
Nor is there any evidence of record that either DeLinselle or Dutta make up for these deficiencies of Ortiz. 
Accordingly, at least because DeLinselle, Ortiz, and Dutta fail to teach or suggest reducing EACH of (i) smart card data, (ii) sensor data, and (iii) chat data, into numeric values AND using ALL three (3) values to power a similarity model, DeLinselle, Ortiz, and Dutta fail to render obvious claims 1-14. 

Here applicant may be arguing the combination of references because the three references are asserted, not one by itself.  However Delinselle is actually asserted for the comparison aspect. Thus in arguing Ortiz, the applicant argument is moot / non persuasive.


Applicant therefore respectfully submits that a prima facie case of obviousness has not been established, or has been rebutted, and requests that this § 103 ground for rejection of claims 1-14 be withdrawn. 

c) The references fail to teach or suggest: using the results of the similarity model to process/resolve the insurance claim 
 
PATENT Application No.: 16/8   Applicant respectfully submits that DeLinselle, Ortiz, and Dutta, alone or in combination, fail to teach or suggest limitations of claims 1-14. For example, DeLinselle, Ortiz, and Dutta fail to teach or suggest using the results of the similarity model to process/resolve the insurance 
claim. 

Applicant respectfully notes that the above-recited functionality of using the results of the similarity model to process/resolve the insurance claim is a simplified paraphrasing of the following recited limitation in the pending claims: "computing, by an execution of the claim pricing AI model by the electronic processing device and utilizing claim payment data stored with respect to the at least one previous insurance claim, a resolution for the current insurance claim". 
The Office alleges that paragraphs [0005], [0013], [0056], and FIG. 1 of DeLinselle teach the above-quoted limitation. Office Action, pg. 10, lines 5-11. 

Applicant respectfully notes that (i) FIG. 1 of DeLinselle shows how an event may be identified and how an interface may be provided that allows an insured to file an insurance claim ("File Water Damage Claim") based on the event, (ii) paragraph [0005] of DeLinselle describes how different devices may be utilized for event detection, (iii) paragraph [0013] of DeLinselle describes how the different detected events may be categorized as different types of insurance claims, and (iv) paragraph [0056] of DeLinselle describes how, similar to what is depicted in FIG. 1 thereof, an interface may be provided that allows an insured to file an insurance claim. 

None of these cited teachings of DeLinselle are equivalent to the claimed "computing" of "a resolution for the current insurance claim." Filing an insurance claim (as described in DeLinselle) is simply not equivalent to resolution of an insurance claim. 

Here applicant arguments are directed to “resolution” of an insurance claim as regards DeLinselle. DeLinselle 0056 teaches what appears to be directed to filling information to file an insurance claim including assisting in preparation of forms and submission thereof. The term resolution broadly speaking is covered here. “what is resolving” is it the whole process through mailing a check or is it filing out paperwork for the insurance company to pay out.  

There is no evidence of record that either Ortiz or Dutta make up for this deficiency of DeLinselle. 

Accordingly, at least because DeLinselle, Ortiz, and Dutta fail to teach or suggest using the results of the similarity model to process/resolve the insurance claim, 
DeLinselle, Ortiz, and Dutta fail to render obvious claims 1-14. 
Applicant therefore respectfully submits that a prima facie case of obviousness has not been established, or has been rebutted, and requests that this § 103 ground forPage 20 of 24 
TRO1-089-01_RS_10-20-21.docrejection of claims 1-14 be withdrawn. 
d) The references fail to teach or suggest: comparing, by an execution of the AI fraud detection model by the electronic processing device, utilizing at least one of the first, second, and third numbers, and by accessing the database storing data descriptive of the plurality of historic claims data, the current insurance claim to previous insurance claims in which fraud had occurred AND computing, by the execution of the AI fraud detection model by the electronic processing device and based on the comparing of the current insurance claim to the previous insurance claims in which fraud had occurred, a statistical likelihood that the current insurance claim is fraudulent (claim 3) Applicant respectfully submits that DeLinselle, Ortiz, and Dutta, alone or in combination, fail to teach or suggest limitations of claim 3. 


Here in regards to “similarity model” DeLinselle appears to be comparing historical events to current similar to applicant’s spec. description of similarity model.

For example, DeLinselle, Ortiz, and Dutta fail to teach or suggest comparing, by an execution of the AI fraud detection model by the electronic processing device, utilizing at least one of the first, second, and third numbers, and by accessing the database storing data descriptive of the plurality of historic claims data, the current insurance claim to previous insurance claims in which fraud had occurred AND computing, by the execution of the AI fraud detection model by the electronic processing device and based on the comparing of the current insurance claim to the previous insurance claims in which fraud had occurred, a statistical likelihood that the current insurance claim is fraudulent. 

The Office alleges that paragraph [0072] of DeLinselle teaches the above-quoted limitation. Office Action, pg. 12, last lines. 
Applicant respectfully notes that the cited portion of DeLinselle teaches that a timeline of data form sensors "may... be informative as to whether or not the filed insurance claim may be fraudulent." This cited portion of DeLinselle does not, however, provide any teaching or suggestion of how fraud detection might actually be carried out, much less describe the specifically-recited fraud detection process outlined in the above- 
Page 21 of 24 quoted limitations of claim 3. 
Nor is there any evidence of record that either Ortiz or Dutta make up for this deficiency of DeLinselle. 

Accordingly, at least because DeLinselle, Ortiz, and Dutta fail to teach or suggest comparing, by an execution of the AI fraud detection model by the electronic processing device, utilizing at least one of the first, second, and third numbers, and by accessing the database storing data descriptive of the plurality of historic claims data, the current insurance claim to previous insurance claims in which fraud had occurred AND computing, by the execution of the AI fraud detection model by the electronic processing device and based on the comparing of the current insurance claim to the previous insurance claims in which fraud had occurred, a statistical likelihood that the current insurance claim is fraudulent, DeLinselle, Ortiz, and Dutta fail to render obvious claim 3. 

Applicant therefore respectfully submits that a prima facie case of obviousness has not been established, or has been rebutted, and requests that this § 103 ground for rejection of claim 3 be withdrawn. 

Here applicant argues “fraudulent” Ortiz indicates in the background that Fraud is one usage of the model and the recognition teachings of Ortiz are consistent with fraud recognition to prevent fraud in a banking environment. Thus applicant may not be persuasive. 


e) No Motivation or Reason to Combine 
Even if, for the sake of argument, the cited references taught every limitation of claims 1-14, claims 1-14 are allowable unless the Office provides evidence that it would have been obvious to combine the cited references, as suggested in the Office Action. In this case, the Office fails to provide any plausible reason or motivation that would have allegedly led one to combine the cited references of record (much less the particular, selectively sourced portions thereof). 

The Examiner's argument with respect to DeLinselle and Ortiz, for example, is that it would have been obvious to combine the various features of DeLinselle and Ortiz to provide a "better verifying identities" (Office Action, pg. 11, lines 2-3 from the bottom) and the Examiner's argument with respect to DeLinselle and Dutta is that it would have been obvious to combine the various features of DeLinselle and Dutta to provide "modern chat into insurance applications" (Office Action, pg. 12, lines 5-6). 
Page 22 of 24 
PATENT Application No.: 16/8 The Examiner provides no argument or evidence to support these bald conclusory statements that alone amount to no more than unsupported hindsight allegations that constructing the combination of elements recited in the pending claims would have been obvious because it generally 'provides an advantage'. In the absence of any viable argument, much less evidence supporting a reason to combine, no obviousness rejection of the pending claims can stand. 

Here references generally may be combined and the examiner has provided motivations for any combination asserted. Thus applicant may not be persuasive. 





Claims 1-14 should therefore be withdrawn. 
Page 23 of 24 
TRO1-089-01_RS_10-20-21.doc PATENT Application No.: 16/891,459

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698